Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendment enclosed within the After-Final Response filed August 27th, 2021, will not be entered, as it requires further search and consideration, and it contains new matter. However, the amendment would appear to overcome the prior art of record.
	The submitted amendment still contains new matter, as it uses the term “solely”. While paragraph [0006] of the present specification discusses the use of a narrow opening to generate a re-entrant structure, this does not support the re-entrant structure as “solely” responsible for omniphobic liquid repellency. The specification does not state that the re-entrant structure alone is responsible for omniphobic liquid repellency. Paragraph [0005] of the present specification even states that vertical side-walls (i.e., not a part of the top surface) enables reversible Cassie-to-Wenzel transition (i.e., a property related to omniphobicity). Therefore, the specification itself even states that the top surface is not solely responsible for the claimed omniphobic liquid repellency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783